UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4528


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARGARITO MARTINEZ-HERNANDEZ, a/k/a Carlanga,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:15-cr-00006-JPJ-PMS-1)


Submitted:   March 31, 2016                 Decided:   April 7, 2016


Before MOTZ, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Nancy C. Dickenson,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant. John P. Fishwick, Jr., United States Attorney, C.
Patrick   Hogeboom,  III,   Assistant United States  Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Margarito         Martinez-Hernandez          appeals       from      his      54-month

sentence entered pursuant to his guilty plea to illegal reentry

by a felon.          He claims on appeal that his sentence, which was

within       the     Sentencing       Guidelines       range,        is         substantively

unreasonable.        We affirm.

       Martinez-Hernandez             contends        that        his       sentence        is

unreasonably long given his criminal history and the fact that

the fast track program is not available in the Western District

of     Virginia.          Substantive       reasonableness           is     determined      by

considering the totality of the circumstances.                            United States v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                               We presume

that     a    sentence       imposed        within     the        properly           calculated

Guidelines range is substantively reasonable.                           United States v.

Strieper, 666 F.3d 288, 295 (4th Cir. 2012).                            This presumption

can only be rebutted if the defendant can demonstrate that the

sentence was unreasonable when measured against the 18 U.S.C.

§ 3553(a) (2012) factors.               United States v. Montes-Pineda, 445
F.3d 375, 379 (4th Cir. 2006).

       We find that Martinez-Hernandez has failed to rebut the

presumed      substantive       reasonableness          of     his        sentence.         The

district      court       assessed    the    totality        of    the      circumstances,

including      the       applicable    §    3553(a)     factors,           and     explicitly

considered         and    rejected    counsel’s       arguments           for    a    downward

                                             2
variance.      In    rejecting     this       request,      the    court       considered

Martinez-Hernandez’s        criminal      history,      his      rapid   reentry      into

the United States, and the need for deterrence.                      In addition, we

have   rejected     Martinez-Hernandez’s            fast   track    argument.           See

United States v. Perez-Pena, 453 F.3d 236, 243 (4th Cir. 2006)

(determining      that     the   lack    of    fast     track     programs       in    some

districts,    and    the    availability       in    others,      did    not    cause   an

unwarranted sentencing disparity that would justify a variance

from an advisory Guidelines range).                  In any event, the district

court considered whether such a variance was warranted in this

case and determined that it was not.

       Accordingly, we affirm the district court’s judgment.                            We

dispense     with    oral    argument         because      the    facts        and    legal

contentions    are    adequately        presented     in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                          3